November 05, 2010


Mr. J. David Breemer
Pacific Legal Foundation
3900 Lennane Drive, Suite 200
Sacramento, CA 95834


Mr. Barry C. Willey
Galveston County Legal Department
722 Moody, County Courthouse Fifth Floor
Galveston, TX 77550

Mr. Daniel L. Geyser
Asst. Solicitor General
Office of the Attorney General of Texas
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  09-0387
      Court of Appeals Number:
      Trial Court Number:  07-20409

Style:      CAROL SEVERANCE
      v.
      JERRY PATTERSON, COMMISSIONER OF THE TEXAS GENERAL LAND OFFICE; GREG
      ABBOTT, ATTORNEY GENERAL FOR THE STATE OF TEXAS; AND KURT SISTRUNK,
      DISTRICT ATTORNEY FOR THE COUNTY OF GALVESTON, TEXAS

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may  obtain   a   copy   of   the   opinions   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext.  41367.   (Chief
Justice Jefferson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Charles F. Fulbruge   |
|   |III, Clerk                |
|   |Mr. Charles Rice Young    |
|   |Mr. Ted Hirtz             |
|   |Mr. James H. Barrow       |
|   |Mr. Michael V. Powell     |
|   |Ms. Lynn E. Blais         |
|   |Mr. Matthew Joseph Festa  |
|   |Mr. J. Gregory Hudson     |
|   |Mr. Sidney S. McClendon   |
|   |III                       |